Exhibit 99.1 GUANGDONG YI AN INVESTMENT CONSULTING COMPANY LIMITED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2009 GUANGDONG YI AN INVESTMENT CONSULTING COMPANY LIMITED CONTENTS Pages Report of Independent Registered Public Accounting Firm 1 Balance Sheet as of December 31, 2009 2 Statement of Operations and Comprehensive Income for the period from September 7, 2009 (inception) to December 31, 2009 3 Statement of Changes inStockholders’ Equity for the period from September 7, 2009 (inception) to December 31, 2009 4 Statement of Cash Flows for the period from September 7, 2009 (inception) to December 31, 2009 5 Notes to Financial Statements 6 - 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Guangdong Yi An Investment Consulting Company Limited We have audited the accompanying balance sheet of Guangdong Yi An Investment Consulting Company Limited as of December 31, 2009 and the related statements of operations and comprehensive income, changes in stockholders’ equity and cash flows for the period from September 7, 2009 (inception) to December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit of the financial statements provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Guangdong Yi An Investment Consulting Company Limited as of December 31, 2009 and the results of its operations and comprehensive income and its cash flows for the period from September 7, 2009 (inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Baker Tilly Hong Kong Limited BAKER TILLY HONG KONG LIMITED Certified Public Accountants Hong Kong Date: May 13, 2010 1 GUANGDONG YI AN INVESTMENT CONSULTING COMPANY LIMITED BALANCE SHEET AS OF DECEMBER 31, 2009 ASSETS CURRENT ASSETS Note Cash and cash equivalents $ Accounts receivable from a related company, net 2 Note receivable from a related company 3 Total Current Assets OTHER ASSETS Deposits paid for acquiring property and equipment TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Note payable 4 $ Other payables and accrued liabilities 5 Income tax payable 6 Other tax payables Total Current Liabilities COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY Registered capital of $7,290,224 fully paid as of December 31, 2009 7 Retained earnings Unappropriated Appropriated Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ The accompanying notes are an integral part of these financial statements 2 GUANGDONG YI AN INVESTMENT CONSULTING COMPANY LIMITED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE PERIOD FROM SEPTEMBER 7, 2009 (INCEPTION) TO DECEMBER 31, 2009 Note CONSULTANCY FEES EARNED, NET From a related company $ OPERATING EXPENSES Selling, general and administrative expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Interest income Other expenses ) Total Other Expenses, net INCOME FROM OPERATIONS BEFORE TAXES INCOME TAX EXPENSE 6 ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain COMPREHENSIVE INCOME $ The accompanying notes are an integral part of these financial statements 3 GUANGDONG YI AN INVESTMENT CONSULTING COMPANY LIMITED STATEMENT OF CHANGES INSTOCKHOLDERS’ EQUITY FOR THE PERIOD FROM SEPTEMBER 7, 2009 (INCEPTION) TO DECEMBER 31, 2009 Unappropriated Appropriated Accumulated other Registered retained retained comprehensive capital earnings earnings income Total Capital contributions from stockholders $ $
